DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 2, 5 and 7-11 are pending and presented for examination.

Response to Arguments
Applicant’s amendments have overcome the objections and previous 35 U.S.C. 112(b) and 112(d) rejections. However, the newly amended claims have necessitated the rejections now presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the fluorinated diol as (F), the isocyanate as (U), a diol or polyol as (A) and a monomer having a double bond and hydroxyl group (B). However, in parent claim 1, (F), (U), (A) and (B) are defined as originating from fluorinated diols, isocyanates, diol and polyols, and monomers, respectively. Therefore, it is unclear whether (F), (U), (A) and (B) in claim 11 are actually fluorinated diols, isocyanates, diols or polyols, and monomers, respectively, or if they are intended to be units derived from these particular compounds as defined in parent claim 1. Thus, claim 11 is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1, 2, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canak et al. (“Synthesis of fluorinated urethane acrylate based UV-curable coatings”) in view of Lin et al. (“UV-curable low-surface-energy fluorinated poly(urethane-acrylate)s for biomedical applications”).

	Regarding claims 1, 2, 5, 8 and 9, Canak teaches a UV curable composition (abstract) comprising a combination of a polyacrylate oligomer (PUA) having the structure I (Figure 3, and note that the structure is a simplified structure but would actually be an end-capped oligomer with a desired molecular weight, see Section 3.1), where U originates from isophorone diisocyanate (Figure 3), A originates from polypropylene glycol 1100 (Section 2.1 and Figure 3) and B originates from 2-hydroxyethyl(meth)acrylate (Figure 3); and a fluorinated acrylate (Figure 4 and Section 3.2). Canak teaches that the weight ratio between the PUA of structure I and fluorinated acrylate is in the range as claimed in claim 2 (Table 1). Canak fails to teach the fluorinated acrylate having the structure II or the number of repeating units n1 and n2.
	However, Lin teaches a fluorinated polyacrylate oligomer having a structure II (Scheme 1, and note that the structure is a simplified structure and would also contain more repeating units of the fluorinated diol and isocyanate) where both F and A will originate from a fluorinated diol (Scheme 1) and more specifically F originated from 1H,1H,12H,12H-perfluoro-1,12-dodecanediol (Scheme 1), U originated from 4,4’-diphenylmethane diisocyanate (Scheme 1); and B originated from 2-hydroxyethyl(meth)acrylate (Scheme 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Canak’s fluorinated acrylate with Lin’s fluorinated polyacrylate oligomer having the structure II. One would have been motivated to make this modification as Canak teaches that the coating compositions can be used for multiple applications dependent on the monomer selection (Section 1) and Lin teaches that the use of a fluorinated acrylate oligomer allows access to biomedical applications by reducing adhesion of blood platelets (abstract).
	Further, Canak in view of Lin fail to explicitly teach the number of repeating groups n1 to n4 in the range as claimed. However, the number of repeating groups is a result-effective variable as altering the number of repeating groups will alter the viscosity of the coating composition, its coatability and ultimately the final properties of the resultant coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

	Allowable Subject Matter
3.	Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The prior art of record fails to teach or suggest a composition where A in both structures originated from the groups as listed in claim 7 AND the prior art fails to teach or suggest a composition comprising two oligomers, wherein one of the oligomers has a structure where F originated from one of the groups of claim 10.

Conclusion
	Claims 1, 2, 5 and 7-11 are pending.
	Claims 1, 2, 5, 8, 9 and 11 are rejected.
	Claims 7 and 10 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 17, 2022Primary Examiner, Art Unit 1717